Citation Nr: 1122485	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  04-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962.

The issue on appeal was most recently before the Board in October 2008.  The Veteran appealed the Board's October 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By decision dated in September 2010, the Court set aside the Board's October 2008 denial and remanded this matter to the Board.

The Veteran testified before a Decision Review Officer (DRO) in November 2005.  He also testified at a Board hearing at the RO in December 2007.  Transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most current VA examination of record is from April 2008.  After interviewing and examining the Veteran, and after reviewing the Veteran's entire claims file, the VA examiner opined that because the Veteran's hearing acuity was normal two months prior to discharge, it is less likely as not that the Veteran's current bilateral hearing loss is related to service.  He then referenced two private medical opinions.  The VA examiner noted that the opinion expressed by Judith Caudle, Audiologist, did not take into account the hearing examination that was performed two months prior to the Veteran's discharge from the military.  The VA examiner added that the opinion expressed by William H. Rotzler, M.D. acknowledged normal hearing acuity upon discharge, but also considered hearing loss incurred over 40 years post-discharge.

As noted by the Court in September 2010, the April 2008 VA examination is inadequate for several reasons.  First, the VA examiner incorrectly interpreted 
Dr. Rotzler's statement in January 2006 that the pure tone evaluation in 1962 "did not reveal any hearing loss at that time."  The Court noted that Dr. Rotzler did not acknowledge more than the fact that the hearing test did not reveal anything positive or negative.  

Second, Dr. Rotzler noted evidence of significant hearing loss in hearing tests done as early as 1976, which is 14 years and not 40 years post discharge as the VA examiner had stated.  The Court found that the since the VA examiner's open was based on two inaccurate factual premises, the April 2008 VA examination was inadequate.

Lastly, the VA examiner did not provide an opinion as to whether the Veteran's in-service acoustic trauma could have initiated progressive hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for another VA audiological examination (if possible, by an examiner other than the examiner who conducted the April 2008 examination.)  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during the Veteran's service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  The examiner should also discuss the reasons for agreeing or disagreeing with the private opinions of record.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


